MEMORANDUM OPINION

No. 04-05-00517-CV

IN RE T. Edward JONES

Original Habeas Corpus Proceeding

PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Sarah B. Duncan, Justice
Sandee Bryan Marion, Justice

Delivered and Filed:   August 3, 2005

PETITION FOR WRIT OF HABEAS CORPUS DISMISSED FOR WANT OF JURISDICTION
            T. Edward Jones has filed an original petition for a writ of habeas corpus complaining that
he is “being subjected to disciplinary confinement” by prison officials in violation of his
constitutional rights and his rights under the Disciplinary Rules and Procedures for Offenders.
However, this court has jurisdiction to issue a writ of habeas corpus only when “necessary to enforce
the jurisdiction of the court” and when “the restraint of liberty is by virtue of an order, process, or
commitment issued by a court or judge because of the violation of an order, judgment, or decree
previously made, rendered, or entered by the court or judge in a civil case.” Tex. Gov’t Code Ann.
§ 22.221(d) (Vernon 2004); see Watson v. State, 96 S.W.3d 497, 500 (Tex. App.–Amarillo 2002,
pet. ref’d); Ex parte Hearon, 3 S.W.3d 650 (Tex. App.–Waco 1999, orig. proceeding); Dodson v.
State, 988 S.W.2d 833, 835 (Tex. App.—San Antonio 1999, no pet.); Ex parte Hawkins, 885 S.W.2d
586 (Tex. App.– El Paso 1994, orig. proceeding); Ex parte Powell, 883 S.W.2d 775, 778-79 (Tex.
App.–Beaumont 1994, orig. proceeding).
 Neither situation is present here. Accordingly, the
application for writ of habeas corpus is dismissed for want of jurisdiction. No costs shall be assessed
against relator because he is indigent.
 
                                                                                                PER CURIAM